POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the director named below of Cornerstone Strategic Value Fund, a Maryland corporation, and Cornerstone Total Return Fund, a New York corporation (the “Funds”), hereby appoints Ralph W. Bradshaw with full power of substitution, his true and lawful attorney to execute in his name, place and stead and on his behalf any and all registration statements on Form N-2 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended on behalf of the Funds, and any amendments thereto, and to file with the U.S. Securities and Exchange Commission and any other regulatory authority having jurisdiction over the Funds, any such amendment or registration statement and any and all supplements thereto or to any prospectus or statement of additional information forming a part of the registration statement, as well as any and all exhibits and other documents necessary or desirable to the amendment or supplement process.Said attorney shall have full power and authority, with full power of substitution, to do and perform in the name and on behalf of the undersigned every act whatsoever requisite or desirable to be done in the premises in any and all capacities authorized by the Board of Directors for such persons to provide or perform with respect to the Funds, as fully and to all intents and purposes as the undersigned might or could do, the undersigned hereby ratifying and approving all such acts of such attorneys. IN WITNESS WHEREOF, the undersigned has executed this instrument on this 16th day of November, 2012. /s/ Scott Rogers Scott Rogers, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the director named below of Cornerstone Strategic Value Fund, a Maryland corporation, and Cornerstone Total Return Fund, a New York corporation (the “Funds”), hereby appoints Ralph W. Bradshaw with full power of substitution, his true and lawful attorney to execute in his name, place and stead and on his behalf any and all registration statements on Form N-2 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended on behalf of the Funds, and any amendments thereto, and to file with the U.S. Securities and Exchange Commission and any other regulatory authority having jurisdiction over the Funds, any such amendment or registration statement and any and all supplements thereto or to any prospectus or statement of additional information forming a part of the registration statement, as well as any and all exhibits and other documents necessary or desirable to the amendment or supplement process.Said attorney shall have full power and authority, with full power of substitution, to do and perform in the name and on behalf of the undersigned every act whatsoever requisite or desirable to be done in the premises in any and all capacities authorized by the Board of Directors for such persons to provide or perform with respect to the Funds, as fully and to all intents and purposes as the undersigned might or could do, the undersigned hereby ratifying and approving all such acts of such attorneys. IN WITNESS WHEREOF, the undersigned has executed this instrument on this 16th day of November, 2012. /s/ Andrew Strauss Andrew Strauss, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the director named below of Cornerstone Strategic Value Fund, a Maryland corporation, and Cornerstone Total Return Fund, a New York corporation (the “Funds”), hereby appoints Ralph W. Bradshaw with full power of substitution, his true and lawful attorney to execute in his name, place and stead and on his behalf any and all registration statements on Form N-2 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended on behalf of the Funds, and any amendments thereto, and to file with the U.S. Securities and Exchange Commission and any other regulatory authority having jurisdiction over the Funds, any such amendment or registration statement and any and all supplements thereto or to any prospectus or statement of additional information forming a part of the registration statement, as well as any and all exhibits and other documents necessary or desirable to the amendment or supplement process.Said attorney shall have full power and authority, with full power of substitution, to do and perform in the name and on behalf of the undersigned every act whatsoever requisite or desirable to be done in the premises in any and all capacities authorized by the Board of Directors for such persons to provide or perform with respect to the Funds, as fully and to all intents and purposes as the undersigned might or could do, the undersigned hereby ratifying and approving all such acts of such attorneys. IN WITNESS WHEREOF, the undersigned has executed this instrument on this 16th day of November, 2012. /s/ Glenn Wilcox Glenn Wilcox, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that the director named below of Cornerstone Strategic Value Fund, a Maryland corporation, and Cornerstone Total Return Fund, a New York corporation (the “Funds”), hereby appoints Ralph W. Bradshaw with full power of substitution, his true and lawful attorney to execute in his name, place and stead and on his behalf any and all registration statements on Form N-2 under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended on behalf of the Funds, and any amendments thereto, and to file with the U.S. Securities and Exchange Commission and any other regulatory authority having jurisdiction over the Funds, any such amendment or registration statement and any and all supplements thereto or to any prospectus or statement of additional information forming a part of the registration statement, as well as any and all exhibits and other documents necessary or desirable to the amendment or supplement process.Said attorney shall have full power and authority, with full power of substitution, to do and perform in the name and on behalf of the undersigned every act whatsoever requisite or desirable to be done in the premises in any and all capacities authorized by the Board of Directors for such persons to provide or perform with respect to the Funds, as fully and to all intents and purposes as the undersigned might or could do, the undersigned hereby ratifying and approving all such acts of such attorneys. IN WITNESS WHEREOF, the undersigned has executed this instrument on this 16th day of November, 2012. /s/ Edwin Meese Edwin Meese, Director
